FIRST DIVISION
                               BARNES, P. J.,
                           BROWN and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                       May 4, 2022




In the Court of Appeals of Georgia
 A22A0186. SCREVEN COUNTY v. SANDLIN.

      HODGES, Judge.

      Joseph C. Sandlin, an inmate at the Screven County Correctional Institute, was

injured in a single-vehicle accident while riding in a pickup truck owned by Screven

County (the “County”). Sandlin alleged that the accident was caused by the

negligence of the driver, who was a County employee, and that the County was

negligent under theories of respondeat superior and negligent entrustment. In a

renewal action, Sandlin sued the County, and the County moved for summary

judgment. Following a hearing, the trial court denied the County’s motion and

granted a certificate of immediate review. We granted the County’s application for

interlocutory appeal from the trial court’s denial of its summary judgment motion.

The County now argues that the trial court erred in granting summary judgment
because the undisputed evidence shows that the accident was caused by an “act of

God,” and thus, no material fact questions exist. For the reasons that follow, we

reverse.

      Summary judgment is appropriate when the pleadings and evidence “show that

there is no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” OCGA § 9-11-56 (c). A defendant seeking summary

judgment may demonstrate this

      by either presenting evidence negating an essential element of the
      plaintiff’s claims or establishing from the record an absence of evidence
      to support such claims. Thus, the rule with regard to summary judgment
      is that a defendant who will not bear the burden of proof at trial need not
      affirmatively disprove the nonmoving party’s case, but may point out by
      reference to evidence in the record that there is an absence of evidence
      to support any essential element of the nonmoving party’s case. Where
      a defendant moving for summary judgment discharges this burden, the
      nonmoving party cannot rest on its pleadings, but rather must point to
      specific evidence giving rise to a triable issue.


(Citations and punctuation omitted.) Cowart v. Widener, 287 Ga. 622, 623 (1) (a)

(697 SE2d 779) (2010). We review a trial court’s grant or denial of summary

judgment de novo, construing the evidence and all reasonable inferences drawn from

it the light most favorable to Sandlin as the nonmoving party. Id. at 624 (1) (a).

                                          2
      So viewed, the evidence shows that on May 27, 2014, Sandlin was wearing his

seatbelt and sitting in the middle of the backseat of a County truck. County employee

Robert Curtis was driving Sandlin and other prisoners in the truck for a work detail.

Sandlin deposed that during the drive, he heard another prisoner cry out. When he

looked up, he saw that the truck had accelerated and was veering off the road, and

that Curtis “wasn’t waking up . . . he was out . . . laying on the steering wheel.” The

truck “jumped” a ditch or culvert, and slid into the next concrete culvert, which

stopped its motion. Sandlin’s seatbelt broke, and he deposed that he was thrown into

the dashboard and windshield. He deposed that others in the truck “finally shook

[Curtis] up” and that Curtis was “still kind of in shock . . ..” Sandlin, Curtis, and the

others eventually were taken to a hospital emergency department.

      The doctor who examined Curtis at the emergency department the day of the

accident wrote in the “Emergency Physician Record” that Curtis reported

experiencing “headache” and “fatigue” just prior to the episode, and that he “lost

consciousness.” The doctor also recorded that Curtis has “diabetes” and

“hypertension.” In the “Chief Complaint” section of the report, the physician wrote

“syncope” and “single episode.” In the “Clinical Impressions” portion of the report,



                                           3
the physician wrote: “?Syncope/ ?fell asleep[.]” Curtis subsequently saw a neurologist

who diagnosed him with epilepsy and found that he had experienced a seizure.

        In a deposition, Curtis averred that he had no independent memory of the

accident, that he had never previously been diagnosed with epilepsy or related

symptoms, and that he “had never had any medical condition that caused [him] to lose

consciousness.” He deposed that he had never lost consciousness while driving at any

time prior to the accident and had never had issues with any medication causing a loss

of consciousness. Rick Jordan, the Screven County manager, stated in his deposition

that prior to the date of the accident, the County “had no knowledge of any

impairment or illness affecting Robert Lester Curtis’s ability to operate a motor

vehicle . . . .”

        In its sole enumeration of error, the County contends that the trial court erred

in denying its motion for summary judgment because the uncontradicted evidence

showed that Curtis’s seizure and loss of consciousness were unforeseeable “acts of

God.”

        [U]nder appropriate circumstances, it may be established as a matter of
        law that an act of God was the sole proximate cause of an automobile
        accident, thus entitling a defendant to summary judgment on a claim that
        his alleged negligent operation of an automobile caused an accident.

                                            4
      OCGA § 1-3-3 (3) defines an “act of God” as “an accident produced by
      physical causes which are irresistible or inevitable, such as lightning,
      storms, perils of the sea, earthquakes, inundations, sudden death, or
      illness.” . . . It follows that, where the driver of an automobile suffers an
      unforeseeable illness which causes him to suddenly lose consciousness
      and control of the automobile, the driver’s loss of control is not
      negligent, and he is not liable for any damages caused by the
      out-of-control automobile. The driver must show that an unforeseeable
      loss of consciousness produced the accident without any contributing
      negligence on his part.


(Citations and punctuation omitted; emphasis in original.) Halligan v. Broun, 285 Ga.

App. 226, 226-227 (645 SE2d 581) (2007).

      Here, the County presented uncontroverted evidence that Curtis had never

previously been diagnosed with epilepsy or related symptoms and had never

previously lost consciousness while driving such that he could have foreseen this

seizure or loss of consciousness.1 The County also presented uncontroverted


      1
        As noted above, the emergency department physician wrote, in the “Clinical
Impressions” section, “?Syncope/?fell asleep[.]” As these “impressions” are preceded
by the physician’s own question mark designation, clearly indicating that the
physician was not making any definitive statement in this section as to what had
occurred, this notation does not create a material question of fact regarding whether
Curtis fell asleep. “Guesses or speculation which raise[] merely a conjecture or
possibility [are] not sufficient to create even an inference of fact for consideration on
summary judgment.” (Citation and punctuation omitted.) Mansell v. Star

                                           5
evidence, in the form of the affidavit from the County manager, that the County was

unaware of any impairment or illness that Curtis had, such that it could have foreseen

that Curtis would have a seizure or lose consciousness while driving a County

vehicle.

      In presenting this evidence and, thus, pointing to an absence of evidence that

either Curtis or the County could have foreseen Curtis’s seizure and sudden loss of

consciousness on the day of the accident, the County “established a prima facie case

in support of [its] affirmative defense of an ‘act of God.’” Halligan, 285 Ga. App. at

227. This being so, “the burden of production would shift to [Sandlin] to produce

evidence by way of affidavit or otherwise setting forth specific facts rebutting the

affirmative defense and showing that there was a genuine issue for trial.” Lewis v.

Smith, 238 Ga. App. 6, 9 (517 SE2d 538) (1999).

      Sandlin has failed to meet this burden. He counters that evidence in the record

shows that Curtis knew that he had hypertension and diabetes, and that he deposed

that he did not recall whether he had checked his blood sugar on the day of the

accident, and that he did not keep a record of his blood sugar levels. Sandlin posits

that this “negligence” prevented Curtis from foreseeing his problem. Sandlin also

Enterprises/Texaco, Inc., 256 Ga. App. 257, 259 (568 SE2d 145) (2002).

                                          6
argues that the physician noted that Curtis reported having a headache and feeling

fatigued prior to the accident.2 This, Sandlin argues, means that Curtis’s seizure or

loss of consciousness “was therefore not sudden and unforeseeable.” Sandlin,

however, points us to no evidence in the record that hypertension or diabetes, or a

failure to check one’s blood sugar, leads to seizures or sudden loss of consciousness.

Nor does he direct us to any evidence indicating that fatigue or a headache are

precursors to a seizure or sudden loss of consciousness.3 See generally Lewis, 238 Ga.

App. at 8-9.



      2
         Sandlin’s appellate brief also contends that the County “knew [] Officer
Curtis had health problems in 2012” and that he had “previously run off the road in
a County vehicle due to excessive speed” in 2012, but in contravention of our rules,
Sandlin’s citations for these claims refer only generally to a 56-page section of the
record. “Each enumerated error shall be supported in the brief by specific reference
to the record . . .. In the absence of a specific reference, the Court will not search for
and may not consider that enumeration.” (Emphasis supplied.) Court of Appeals Rule
25 (c) (2) (i). Further, Sandlin cites to nothing in the record, nor does he even argue,
that the issues the County allegedly knew about related to any sort of seizure or loss
of consciousness, or that Sandlin’s alleged prior driving issue involved a seizure or
loss of consciousness such that the County or Curtis could have foreseen that Curtis
would or could lose consciousness while driving a County vehicle. On these
assertions, Sandlin has failed to carry his burden of showing error by the record. See
Bennett v. Cotton, 244 Ga. App. 784, 787 (3) (536 SE2d 802) (2000).
      3
        In fact, Sandlin himself cites to deposition testimony in which Curtis was
asked if a headache would “have given you some indication that something was
wrong?” Curtis responded, “A headache? Honestly, no, sir.”

                                            7
      Because Sandlin failed to produce any specific facts rebutting the County’s

affirmative defense and showing that there was a genuine issue for trial, the trial

court’s denial of summary judgment to the County must be reversed.

      Judgment reversed. Barnes, P. J., and Brown, J., concur.




                                        8